 

Exhibit 10.1

 

Term Note

[gox0zqofdpb0000001.jpg]

PNC

 

 

 

 

 

 

$8,000,000

 

April 25, 2019

 

FOR VALUE RECEIVED, PREFORMED LINE PRODUCTS COMPANY, a corporation incorporated
under the laws of the State of Ohio (“PLP”), with an address at 660 Beta Drive,
Mayfield Village, Ohio 44143, and PT PREFORMED LINE PRODUCTS INDONESIA, a
company organized under the laws of Indonesia (“PLP Indonesia”; PLP and PLP
Indonesia are each individually and collectively, the “Borrower”), with an
address at MM2100 Industrial Area, Jalan Irian VIII Block NN No. 12, Bekasi,
Jawa Barat 17530, Indonesia, jointly and severally, promise to pay to the order
of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in lawful money of the United
States of America in immediately available funds at its offices located at 1900
East Ninth Street, Cleveland, Ohio 44114, or at such other location as the Bank
may designate from time to time, the principal sum of EIGHT MILLION DOLLARS
($8,000,000) (the “Facility”), together with interest accruing on the
outstanding principal balance from the date hereof, all as provided below.

1.Rate of Interest. Amounts outstanding under this Note will bear interest at a
rate per annum of          percent (3,501%) (the “Fixed Rate”). Interest
hereunder will be calculated based on the actual number of days that principal
is outstanding over a year of 360 days. In no event will the rate of interest
hereunder exceed the maximum rate allowed by law.

2.Payment Terms, Principal and interest will be payable as follows: Principal
shall be due and payable in fifty-nine (59) equal consecutive installments in
the amount of $66,666.67 each (based on an amortization of the Loan over a term
of ten (10) years), commencing on June 1, 2019, and continuing on the first day
of each month thereafter, and a final installment on April 30, 2024. Interest
shall be payable at the same times as the principal payments. Any outstanding
principal and accrued interest shall be due and payable in full on April 30,
2024.

If any payment under this Note shall become due on a day other than a Business
Day (hereinafter defined), such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
in connection with such payment. The Borrower hereby authorizes the Bank to
charge the Borrower’s deposit account at the Bank for any payment when due
hereunder. If the Borrower revokes this authorization for any reason whatsoever
or fails to maintain a deposit account with the Bank which may be charged, the
Bank may, at its option, upon thirty (30) days notice to the Borrower, increase
the interest rate payable by the Borrower under this Note by twenty-five (25)
basis points (0.25%). Payments received will be applied to charges, fees and
expenses (including attorneys’ fees), accrued interest and principal in any
order the Bank may choose, in its sole discretion. “Business Day” shall mean any
day other than a Saturday or Sunday or a legal holiday on which commercial banks
are authorized or required by law to be closed for business in Cleveland, Ohio.

3.Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank’s option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, amounts outstanding
under this Note shall bear interest at a rate per annum (based on the actual
number of days that principal is outstanding over a year of 360 days) which
shall be two percentage points (2%) in excess of the interest rate in effect
from time to time under this Note but not more than the maximum rate allowed by
law (the “Default Rate”). The Default Rate shall continue to apply whether or
not judgment shall be entered on this Note. Both the Late Charge and the Default
Rate are imposed as liquidated damages for the purpose of defraying the Bank’s
expenses incident to the handling of delinquent payments, but are in addition
to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.

4817-8901-1599, v.5

 

--------------------------------------------------------------------------------

 

4.Prepayment. The indebtedness evidenced by this Note may be prepaid in whole or
in part at any time without penalty, subject, however, to payment of any break
funding indemnification amounts owing pursuant to paragraph 6 below.

5.Increased Costs; Yield Protection. On written demand, together with written
evidence of the justification therefor, the Borrower agrees to pay the Bank all
direct costs incurred, any losses suffered or payments made by the Bank as a
result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

6.Break Funding Indemnification. The Borrower agrees to indemnify the Bank
against any liabilities, losses or expenses (including, without limitation, loss
of margin, any loss or expense sustained or incurred in liquidating or employing
deposits from third parties, and any loss or expense incurred in connection with
funds acquired to effect, fund or maintain any advance (or any part thereof)
bearing interest at a Fixed Rate) which the Bank sustains or incurs as a
consequence of either (i) the Borrower’s failure to make a payment on the due
date thereof, (ii) the Borrower’s revocation (expressly, by later inconsistent
notices or otherwise) in whole or in part of any notice given to Bank to
request, convert, renew or prepay any advance bearing interest at a Fixed Rate,
or (iii) the Borrower’s payment or prepayment (whether voluntary, after
acceleration of the maturity of this Note or otherwise) or conversion of any
advance bearing interest at a Fixed Rate on a day other than the regularly
scheduled due date therefor. A notice as to any amounts payable pursuant to this
paragraph given to the Borrower by the Bank shall, in the absence of manifest
error, be conclusive and shall be payable upon demand. The Borrower’s
indemnification obligations hereunder shall survive the payment in full of the
advances and all other amounts payable hereunder.

7.Other Loan Documents. This Note is issued in connection with that certain
Amended and Restated Loan Agreement, dated as of September 24, 2015, by and
among PLP, PREFORMED LINE PRODUCTS (AUSTRALIA) PTY LTD., a corporation
incorporated under the laws of the Commonwealth of Australia (“PLP Australia”),
and Bank, as amended pursuant to that certain (1) Amendment No. 1 to Amended and
Restated Loan Agreement, dated as of November 6. 2015, by and among PLP, PLP
Australia, and Bank, (2) Amendment No. 2 to Amended and Restated Loan Agreement,
dated as of August 22, 2016, by and among PLP, PLP Australia, and Bank, (3)
Joinder and Amendment No. 3 to Amended and Restated Loan Agreement, dated as of
March 13, 2018, by and among PLP, PLP Australia, BELOS-PLP S.A., a company
organized under the laws of Poland (“PLP Poland”), and Bank, (4) Amendment No. 4
to Amended and Restated Loan Agreement, dated as of November 30, 2018, by and
among PLP, PLP Australia, PLP Poland, and Bank, and (5) Joinder and Amendment
No. 5 to Amended and Restated Loan Agreement, dated as of the date hereof, by
and among the PLP, PLP Australia, PLP Poland, PLP Indonesia, and Bank (as it may
be further amended, restated, modified or supplemented from time to time, the
“Loan Agreement”), and the other agreements and documents executed and/or
delivered in connection therewith or referred to therein, the terms of which are
incorporated herein by reference (as amended, modified or renewed from time to
time, collectively the “Loan Documents”), and is secured by the property (if
any) described in the Loan Documents and by such other collateral as previously
may have been or may in the future be granted to the Bank to secure this Note.

8.Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of (1)
any principal under this Note when due and (2) interest, other indebtedness or
any other amounts payable under this Note or any of the other Loan Documents
within fifteen (15) days after the same is due; (ii) the occurrence of any event
of default or any default and the lapse of any notice or cure period, or any
Obligor’s failure to observe or perform any covenant or other agreement, under
or contained in any Loan Document or any other document now or in the future,
relating to, evidencing or securing any debt, liability or obligation of any
Obligor to the Bank; (iii) the filing by or against any Obligor of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof, provided that the Bank shall not be
obligated to advance additional funds hereunder during such period); (iv) any
assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank or the cessation of all or a
substantial part of the business operations of any Obligor; (v) a default with
respect to any other indebtedness of any Obligor for borrowed money, if the
effect of such default is to cause or permit the acceleration of such debt,
provided that this subsection shall not apply if and only so long as the
aggregate unpaid principal balance of all such indebtedness in default does not
exceed five million dollars ($5,000,000) at any one time outstanding; in this
subsection," default” means that (A) there shall have occurred (or shall exist)
in respect of the indebtedness in question any event, condition or other thing
that constitutes, or that with the giving of notice or the lapse of any
applicable grace period or both would

4817-8901-1599, v.5

 

--------------------------------------------------------------------------------

 

constitute, a default which accelerates (or permits any creditor or creditors or
representative or creditors to accelerate) the maturity of any such
indebtedness, (B) any such indebtedness (other than any payable on demand) shall
not have been paid in full at its stated maturity, or (C) any such indebtedness
payable on demand shall not have been paid in full within fifteen (15) banking
days after any actual demand for payment); (vi) if at any time (A) the aggregate
of all undischarged final judgments (excluding final judgments the execution of
which, on the date of determination, are effectively stayed) against the
Obligors or any thereof for the payment of money shall exceed $5,000,000 or (B)
the aggregate of all liabilities of the Obligors arising from defaults under
ERISA (as defined in the Loan Agreement), shall exceed $5,000,000; (vii) the
commencement of any foreclosure or forfeiture proceeding, execution or
attachment against any collateral securing the obligations of any Obligor to the
Bank; (viii) any material adverse change in any Obligor’s business, assets,
operations, financial condition or results of operations; (ix) any Obligor
ceases doing business as a going concern; (x) any representation or warranty
made by any Obligor to the Bank in any Loan Document or any other documents now
or in the future evidencing or securing the obligations of any Obligor to the
Bank, is false, erroneous or misleading in any material respect; (xi) if this
Note or any guarantee executed by any Obligor is secured, the failure of any
Obligor to provide the Bank with additional collateral if in the Bank’s opinion
at any time or times, the market value of any of the collateral securing this
Note or any guarantee has depreciated below that required pursuant to the Loan
Documents or, if no specific value is so required, then in an amount deemed
material by the Bank; (xii) the revocation or attempted revocation, in whole or
in part, of any guarantee by any Obligor; or (xiii) the occurrence of a Change
of Control. As used herein, the term “Obligor” means any Borrower, and any
guarantor of the Borrowers’ obligations to the Bank existing on the date of this
Note or arising in the future.

Upon the occurrence and during the continuance of an Event of Default: (a) the
Bank shall be under no further obligation to make advances hereunder; (b) if an
Event of Default specified in clause (iii) or (iv) above shall occur, the
outstanding principal balance and accrued interest hereunder together with any
additional amounts payable hereunder shall be immediately due and payable
without demand or notice of any kind; (c) if any other Event of Default shall
occur, the outstanding principal balance and accrued interest hereunder together
with any additional amounts payable hereunder, at the Bank’s option and without
demand or notice of any kind, may be accelerated and become immediately due and
payable; (d) at the Bank’s option, this Note will bear interest at the Default
Rate from the date of the occurrence of the Event of Default; and (e) the Bank
may exercise from time to time any of the rights and remedies available under
the Loan Documents or under applicable law.

For purposes hereof, the following terms shall have the following meanings:

“Change of Control” shall mean (a) the Ruhlman Family shall cease to own
directly or beneficially at least 25% of the outstanding voting Equity Interests
of PLP on a fully diluted basis, in each case free and clear of all Liens or
other encumbrances; (b) PLP shall cease to own, free and clear of all Liens or
other encumbrances, at least the percentage of the outstanding voting Equity
Interests of each of its subsidiaries on a fully diluted basis as is indicated
on the corporate structure chart delivered to Bank in connection with the
initial closing of the Loan Agreement (as hereinafter defined), except that no
more than two (2) subsidiaries (other than PLP Australia, PLP Poland, and PLP
Indonesia) may be dissolved or sold during the term of the Loan Agreement and
provided that Bank be provided prior written notice of each such dissolution or
sale; (c) occupation of a majority of the seats (other than vacant seats) on the
board of directors of PLP or any of its subsidiaries, as the case may be, by
Persons who were neither (i) nominated by the board of directors of such entity
nor (ii) appointed by directors so nominated; (d) the acquisition of direct or
indirect Control of PLP by any Person or group other than the Ruhlman Family; or
(e) PLP shall cease to own, free and clear of all Liens or other encumbrances
100% of the outstanding voting Equity Interests of PLP Australia, PLP Poland, or
PLP Indonesia.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Ruhlman Family” shall mean Barbara P. Ruhlman Irrevocable Trust Dated July 29,
2008, Barbara P. Ruhlman, Robert G. Ruhlman, Abigail Ruhlman, Randall M.
Ruhlman, J. Ryan Ruhlman, Maegan A. R. Cross, and each of such individual’s
offspring.

4817-8901-1599, v.5

 

--------------------------------------------------------------------------------

 

9.Power to Confess Judgment. The Borrower hereby irrevocably authorizes any
attorney-at-law, including an attorney employed by or retained and paid by the
Bank, to appear in any court of record in or of the State of Ohio, or in any
other state or territory of the United States, at any time after the
indebtedness evidenced by this Note becomes due, whether by acceleration or
otherwise, to waive the issuing and service of process and to confess a judgment
against the Borrower in favor of the Bank, and/or any assignee or holder hereof
for the amount of principal and interest and expenses then appearing due from
the Borrower under this Note, together with costs of suit and thereupon to
release all errors and waive all right of appeal or stays of execution in any
court of record. The Borrower hereby expressly (i) waives any conflict of
interest of the attorney(s) retained by the Bank to confess judgment against the
Borrower upon this Note, and (ii) consents to the receipt by such attorney(s) of
a reasonable legal fee from the Bank for legal services rendered for confessing
judgment against the Borrower upon this Note. A copy of this Note, certified by
the Bank, may be filed in each such proceeding in place of filing the original
as a warrant of attorney.

10.Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
grants the Bank a security interest in, and hereby assigns, conveys, delivers,
pledges and transfers to the Bank, all of the Borrower’s right, title and
interest in and to, all of the Borrower’s deposits, moneys, securities and other
property now or hereafter in the possession of or on deposit with, or in transit
to, the Bank or any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., whether held in a general or special account or deposit,
whether held jointly with someone else, or whether held for safekeeping or
otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.

11.Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the proceeds of the Facility will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Facility are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States, including but not limited to any Anti-Terrorism Laws. Borrower
covenants and agrees that it shall immediately notify the Bank in writing upon
the occurrence of a Reportable Compliance Event.

As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

4817-8901-1599, v.5

 

--------------------------------------------------------------------------------

 

12.Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party by any person, entity or governmental authority (including
any person or entity claiming derivatively on behalf of the Borrower), in
connection with or arising out of or relating to the matters referred to in this
Note or in the other Loan Documents or the use of any advance hereunder, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Borrower, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party's
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Note, payment of any advance
hereunder and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such action or claim.

13.Miscellaneous. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests or
as otherwise provided in this Note) and will be effective upon receipt. Notices
may be given in any manner to which the parties may agree. Without limiting the
foregoing, first-class mail, postage prepaid, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. In addition, the parties agree that Notices may be sent electronically
to any electronic address provided by a party from time to time. Notices may be
sent to a party’s address as set forth above or to such other address as any
party may give to the other for such purpose in accordance with this paragraph.
No delay or omission on the Bank’s part to exercise any right or power arising
hereunder will impair any such right or power or be considered a waiver of any
such right or power, nor will the Bank’s action or inaction impair any such
right or power. The Bank’s rights and remedies hereunder are cumulative and not
exclusive of any other rights or remedies which the Bank may have under other
agreements, at law or in equity. No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Note will
be effective unless made in a writing signed by the Bank, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Notwithstanding the foregoing, the Bank may modify this Note
for the purposes of completing missing content or correcting erroneous content,
without the need for a written amendment, provided that the Bank shall send a
copy of any such modification to the Borrower (which notice may be given by
electronic mail). The Borrower agrees to pay on demand, to the extent permitted
by law, all costs and expenses incurred by the Bank in the enforcement of its
rights in this Note and in any security therefor, including without limitation
reasonable fees and expenses of the Bank’s counsel. If any provision of this
Note is found to be invalid, illegal or unenforceable in any respect by a court,
all the other provisions of this Note will remain in full force and effect. The
Borrower and all other makers and endorsers of this Note hereby forever waive
presentment, protest, notice of dishonor and notice of non-payment. The Borrower
also waives all defenses based on suretyship or impairment of collateral. If
this Note is executed by more than one Borrower, the obligations of such persons
or entities hereunder will be joint and several. This Note shall bind the
Borrower and its heirs, executors, administrators, successors and assigns, and
the benefits hereof shall inure to the benefit of the Bank and its successors
and assigns; provided, however, that the Borrower may not assign this Note in
whole or in part without the Bank’s written consent and the Bank at any time may
assign this Note in whole or in part.

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE
BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S
OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES,
INCLUDING WITHOUT LIMITATION THE ELECTRONIC TRANSACTIONS ACT (OR EQUIVALENT) IN
EFFECT IN THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS LOCATED (OR, TO
THE EXTENT CONTROLLING, THE LAWS OF THE UNITED STATES OF AMERICA, INCLUDING
WITHOUT LIMITATION THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE
ACT). The Borrower hereby irrevocably consents to the exclusive jurisdiction of
any state or federal court in the county or judicial district where the Bank’s
office indicated above is located; provided that nothing contained in this Note
will prevent the Bank from bringing any action, enforcing any award or judgment
or exercising any rights against the Borrower individually, against any security
or against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

14.Commercial Purpose. The Borrower represents that the indebtedness evidenced
by this Note is being incurred by the Borrower solely for the purpose of
acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.

4817-8901-1599, v.5

 

--------------------------------------------------------------------------------

 

15.USA PATRIOT Act Notice. To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify and record information that identifies each Borrower that
opens an account. What this means: when the Borrower opens an account, the Bank
will ask for the business name, business address, taxpayer identifying number
and other information that will allow the Bank to identify the Borrower, such as
organizational documents. For some businesses and organizations, the Bank may
also need to ask for identifying information and documentation relating to
certain individuals associated with the business or organization.

16.Electronic Signatures and Records. Notwithstanding any other provision
herein, the Borrower agrees that this Note, the Loan Documents, any amendments
thereto, and any other information, notice, signature card, agreement or
authorization related thereto (each, a “Communication”) may, at the Bank’s
option, be in the form of an electronic record. Any Communication may, at the
Bank’s option, be signed or executed using electronic signatures. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.

17.Depository. If not already established, PLP will establish and maintain with
the Bank PLP’s primary depository accounts. If PLP fails to establish and/or
maintain its primary depository accounts with the Bank, the Bank may, at its
option, upon thirty (30) days notice to PLP, increase the interest rate payable
by the Borrower under this Note by up to 1.00 percentage points (1.00%). The
Bank’s right to increase the interest rate pursuant to this paragraph shall be
in addition to any other rights or remedies the Bank may have under this Note,
all of which are hereby reserved, and shall not constitute a waiver, release or
limitation upon the Bank’s exercise of any such rights or remedies.

18.WAIVER OF JURY TRIAL. THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS THE
BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the confession of judgment and waiver of jury trial, and
has been advised by counsel as necessary or appropriate.

[Signature Page Follows]

4817-8901-1599, v.5

 

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

 

WITNESS / ATTEST:

PREFORMED LINE PRODUCTS COMPANY

 

 

 

 

By:

/s/ Shellie M. Wetzler

 

By:

/s/ Michael Weisbarth

 

Name:

Shellie M. Wetzler

 

Name:

Michael Weisbarth

 

 

 

 

Title:

Vice President - Finance

 

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

 

WITNESS / ATTEST:

PT PREFORMED LINE PRODUCTS INDONESIA

 

 

 

 

By:

/s/ Shellie M. Wetzler

 

By:

/s/ Robert G Ruhlman

 

Name:

Shellie M. Wetzler

 

Name:

Robert G Ruhlman

 

 

 

 

Title:

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Note]

 

4817-8901-1599, v.5

 